ORDER GRANTING DEFENDANTS’ AMENDED MOTION TO DISMISS

THIS CAUSE came to be heard upon Defendants’ Amended Motion to Dismiss Plaintiff’s Complaint for Tenant Eviction. After reviewing said motion and complaint, and the Court being otherwise fully advised in the premises, from the evidence the Court finds:
A. Plaintiffs’ Complaint fails to state a cause of action in that the prerequisite notice required by § 83.57(4), Fla. Stat. (1989) is improper in that, by its own terms, it fails to give Defendants at least seven (7) days written notice prior to termination of the tenancy. Specifically, said notice dated 8-17-1990 indicates that Defendants’ tenancy terminates on 8-18-90.
B. The requirement to provide a proper notice for termination of a tenancy without a specific duration is a statutory prerequisite to maintaining a cause of action for eviction.
*144Therefore, it is ORDERED AND ADJUDGED that Plaintiffs’ Complaint for Tenant Eviction is hereby dismissed without leave to amend.
DONE AND ORDERED in Chambers at Pinellas County Courthouse, Clearwater, Florida, on this 27th day of September, 1990.